     Case 1:17-cv-09276-PAE-BCM Document 413 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE BARTER HOUSE, INC., and BRIAN DIMARCO,

                                       Plaintiffs,                     17 Civ. 9276 (PAE)
                        -v-
                                                                             ORDER
 INFINITY SPIRITS LCC, a limited liability company,
 DON GOOD TEQUILA COMPANY, LLC, a limited
 liability company, EUROPEAN INFINITY GROUP
 INC., a corporation, and BRIAN HOPKINS, an
 individual,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On September 14, 2020, the Court issued an order finding that defense counsel, Tom M.

Fini, Esq., had demonstrated good cause for withdrawing as counsel for all defendants. Dkt.

409. The Court stayed all operative deadlines in this litigation for two weeks to give defendants

time to secure successor counsel. Id. However, the Court cautioned that if successor counsel

had not appeared by September 28, 2020, the Court would issue an order permitting Mr. Fini’s

withdrawal as counsel for all defendants and would simultaneously reinstate the default

judgment against the entity defendants. Id.

       No successor counsel has appeared. As noted in this Court’s order of September 8, 2020,

a corporate defendant requires representation and cannot represent itself pro se. See Dkt. 401

(citing Lattanzio v. COMTA, 48 F.3d 137, 139 (2d Cir. 2007)). Accordingly, the Court hereby

authorizes Mr. Fini’s withdrawal as counsel for all defendants and reinstates the default

judgment at docket 340. Plaintiffs’ claims against individual defendant Brian Hopkins will


                                                 1
     Case 1:17-cv-09276-PAE-BCM Document 413 Filed 09/29/20 Page 2 of 2




continue in this Court, and the Court hereby lifts the stay of operative deadlines. Responses to

motions in limine are due October 13, 2020.

       By a separate order, the Court has adjourned the pretrial conference scheduled for

October 6, 2020. If Mr. Hopkins has not yet secured ECF credentials, Mr. Fini is directed to

serve this order and the order adjourning the conference on Mr. Hopkins.

       The Court will separately issue an order referring the case for a damages inquest.



       SO ORDERED.

                                                          
                                                     ____________________________________
                                                     Paul A. Engelmayer
                                                     United States District Judge
Dated: September 29, 2020
       New York, New York




                                                2
